DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on June 2nd, 2010 (JP 2010-127237). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated October 2nd, 2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the limitations “high breakdown voltage transistors” and “low voltage transistors” include relative terms and thus it is unclear how high or low the voltages must be to qualify as “high breakdown voltage” or “low voltage” respectively. Accordingly the claim is indefinite and these limitations will be interpreted to mean “transistors” and “transistors” respectively. 

Regarding claims 18-24, these claims depend on a rejected base claim and are therefore rejected for at least the reasons stated supra. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.



Claims 17, 18, 25, 26, 30, and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwabuchi et al. (US 2006/0197007 A1) in view of Shukuri et al. (US 2002/0006054 A1).
Regarding claim 17, Iwabuchi teaches a solid state imaging device, comprising: 
	a substrate including a wiring layer at a side of a first surface of the substrate (See, e.g., substrate 3 in Fig. 7 which includes wiring bonding 42 which connects to both processing chip 2 and sensor chip 1a); 
	a first chip (See, e.g., chip 2 in Fig. 7); 
	a second chip (See, e.g., chip 1a in Fig. 7), 
	wherein a first circuit surface of the first chip and a second circuit surface of the second chip are in direct contact with the wiring layer of the first surface of the substrate (Note that insofar as this wiring directly electrically connects the two chips via the layer, this limitation is met); and 
	an insulating material that fills a gap between the first chip and the second chip (See, e.g., layer 41 in Fig. 7 which fills a gap laterally between the two cited chips), 
	wherein the first chip comprises high breakdown voltage transistors and the second chip comprises low voltage transistors (Note that this limitation is met in light of the 112 rejection above because the two chips include transistors).
	Iwabuchi lacks an explicit disclosure wherein the first chip includes a comparator and the second chip includes a memory.
	However, in an analogous solid state imaging field of endeavor Shukuri teaches the use of a cache memory which uses a comparator as well as a flash memory (See, e.g., paragraph [0182] which explains this). 
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify the device of Iwabuchi to include a flash memory on chip 1a and the cache memory on chip 2, as taught by Shukuri for the purpose increasing the utility of the device.
Regarding claim 18, Iwabuchi in view of Shukuri teaches the device set forth above and further teaches wherein a wiring in the wiring layer is configured to electrically connect the first chip and the second chip (See, e.g., Fig. 7 which shows wire bonding 42 achieving this result).
Regarding claim 25, Iwabuchi teaches a solid state imaging device, comprising: 
	a substrate including a semiconductor substrate and a wiring layer on the semiconductor substrate (See, e.g., substrate 3 in Fig. 7 which includes wiring bonding 42 which connects to both processing chip 2 and sensor chip 1a); 
	a first chip that has a first circuit surface (See, e.g., chip 2 in Fig. 7); 
	a second chip that has a second circuit surface (See, e.g., chip 1a in Fig. 7), 
	a insulating material that fills a gap between the first chip and the second chip (See, e.g., layer 41 in Fig. 7 which fills a gap laterally between the two cited chips), 
	wherein the first chip is bonded with the substrate such that the wiring layer faces the first circuit surface (Note that insofar as the wiring layer is a three dimensional object, it “faces” every direction including the first circuit surface direction),
	the second chip is bonded with the substrate such that the wiring layer faces the second circuit surface (Note that insofar as the wiring layer is a three dimensional object, it “faces” every direction including the second circuit surface direction), and 
	a size of the first chip is different from a size of the second chip (See, e.g., Fig. 7 which shows this)
	Iwabuchi lacks an explicit disclosure wherein the first chip includes a comparator and the second chip includes a memory.
	However, in an analogous solid state imaging field of endeavor Shukuri teaches the use of a cache memory which uses a comparator as well as a flash memory (See, e.g., paragraph [0182] which explains this). 
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify the device of Iwabuchi to include a flash memory on chip 1a and the cache memory on chip 2, as taught by Shukuri for the purpose increasing the utility of the device.
Regarding claim 26, Iwabuchi in view of Shukuri teaches the device set forth above and further teaches wherein a wiring in the wiring layer is configured to electrically connect the first chip and the second chip (See, e.g., Fig. 7 which shows wire bonding 42 achieving this result).
Regarding claim 30, Iwabuchi teaches a solid state imaging device, comprising: 
	a substrate including a semiconductor substrate and a wiring layer on the semiconductor substrate (See, e.g., substrate 3 in Fig. 7 which includes wiring bonding 42 which connects to both processing chip 2 and sensor chip 1a); 
	a first chip that has a first circuit surface (See, e.g., chip 2 in Fig. 7); 
	a second chip that has a second circuit surface (See, e.g., chip 1a in Fig. 7), 
	a insulating material that fills a gap between the first chip and the second chip (See, e.g., layer 41 in Fig. 7 which fills a gap laterally between the two cited chips), 
	wherein the first chip is directly bonded with the substrate (See, e.g., Fig. 7 which shows this),
	the second chip is directly bonded with the substrate (See, e.g., Fig. 7, which shows this), and 
	wherein the first chip and the second chip are electrically connected via the wiring layer (See, e.g., Fig. 7 and note that wire bonding 42 connects the two cited chips)
	Iwabuchi lacks an explicit disclosure wherein the first chip includes a comparator and the second chip includes a memory.
	However, in an analogous solid state imaging field of endeavor Shukuri teaches the use of a cache memory which uses a comparator as well as a flash memory (See, e.g., paragraph [0182] which explains this). 
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify the device of Iwabuchi to include a flash memory on chip 1a and the cache memory on chip 2, as taught by Shukuri for the purpose increasing the utility of the device.
Regarding claim 31, Iwabuchi in view of Shukuri teaches the device set forth above and further teaches wherein a size of the first chip is different from a size of the second chip (See, e.g., Fig. 7 which shows this). 

Allowable Subject Matter
Claims 19-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 27-29 and 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 19, the prior art, alone or in combination fails to teach wherein a first thickness of a gate insulating film of the high breakdown voltage transistors is thicker than a second thickness of a gate insulating film of the low voltage transistors.
Regarding claims 22, 27, and 32, the prior art, alone or in combination fails to teach wherein a first surface opposed to the first circuit surface is coplanar with a second surface opposed to the second circuit surface.
Regarding claims 23, 28, and 33, the prior art, alone or in combination fails to teach wherein the first chip further includes a vertical decoder.
Regarding claims 24, 29, and 34, the prior art, alone or in combination fails to teach wherein the first chip further includes a pixel array.

Regarding claims 20 and 21, these claims depend on an allowable base claim and are therefore allowable for at least the reasons stated supra. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872